Citation Nr: 0508633	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-07 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a request for waiver of recovery of a $23,318.25 debt 
stemming from the overpayment of nonservice-connected 
disability pension benefits was filed in a timely manner.  


REPRESENTATION

Appellant represented by:	Herbert I. Greene, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from March 1945 to 
November 1946. 

This appeal arises from an October 2000 decision by the 
Committee on Waivers and Compromises (Committee) located at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.  By this decision, the 
Committee denied the appellant's request for waiver of 
recovery of a $23,318.25 debt on the grounds that the 
appellant had failed to file such request for waiver within 
180 days after the date he was notified of his indebtedness.                 

The Board notes that the decision set out below finds that 
the appellant's request for waiver of recovery of his 
indebtedness was filed in a timely manner.  Therefore, the 
underlying issue of waiver of recovery of the indebtedness is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C., so that the issue can be adjudicated upon 
its merits.  

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).

As explained below, it appears that the appellant's 
nonservice-connected disability pension has been terminated.  
In this regard, the Board observes that in the appellant's 
February 2004 videoconference hearing, the appellant's 
attorney-representative raised the issue of entitlement to a 
permanent and total rating for nonservice-connected pension 
purposes.  This issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.


FINDING OF FACT

The appellant's request for waiver was submitted within 180 
days of his actual notification of his indebtedness; such 
actual notice appears to have occurred when 


the appellant was notified in May 2000, approximately 82 days 
prior to his submission of a request for waiver, that his 
overpayment could not be recouped by withholding future 
benefit payments, and that he needed to remit the payment in 
full.


CONCLUSION OF LAW

The appellant's request for waiver of his indebtedness was 
filed in a timely manner.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.963(b)(2) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act of 
2000

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  However, the VCAA notification procedures 
do not apply in waiver cases.  Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) (holding that the duties specified in 
the VCAA are not applicable to requests for a waiver of 
overpayment).  Chapter 53 of Title 38, United States Code 
(which governs waiver requests) contains its own notice 
provisions.  All evidence needed for an equitable 
determination in the instant appeal has been obtained; the 
appellant is not prejudiced by the determination below.    

II.  Factual Background

By a June 1996 rating decision, the RO granted the 
appellant's claim for entitlement to nonservice-connected 
disability pension benefits.  In a notice letter, dated on 
June 25, 1996, the RO informed the appellant that his claim 
for disability pension had been approved, effective from 
February 1, 1996.  

By a letter from the RO to the appellant, dated on July 30, 
1997, the RO stated that they had changed the appellant's VA 
pension because they had considered the Social Security 
Benefit payments and medical expenses that he had reported 
for 1996.  

In a letter from the RO to the appellant, dated on March 26, 
1999, the RO informed the appellant that they had changed his 
VA pension because they had received his claim for 
unreimbursed medical expenses for 1998 and 1999.  

By a letter from the RO to the appellant, dated on May 15, 
1999, the RO indicated that they had reviewed the 1996 income 
which the appellant had reported to VA.  According to the RO, 
the review discovered income for 1996 which did not agree 
with the income report which the appellant had furnished to 
VA.  The RO noted that the review showed that the income 
exceeded the 1996 income, and that if all of that income had 
been reported to VA, they would have reduced or terminated 
the appellant's 1996 pension.  Thus, the RO requested that 
the appellant verify the income listed on the reverse page of 
the letter.  The Board notes that a copy of the reverse page 
of the May 1999 letter is not in the claims file.  The RO 
reported that the appellant would be notified of any proposed 
action to reduce or terminate his benefits and that he would 
be given ample time to contest it.  A return response from 
the appellant, received by the RO in June 1999, shows that 
the appellant had signed the letter, certifying that the 
income information on the reverse page of the May 1999 letter 
was correct or as he had changed it.  A similar letter, also 
dated on May 15, 1999, was sent to the appellant's wife, 
requesting that she verify the income listed on the reverse 
page of the letter.  The Board observes that a copy of the 
reverse page of the May 1999 letter is not in the claims 
file.  A return response from the appellant's wife, received 
by the RO in June 1999, shows that she had signed the letter, 
certifying that the income information on the reverse page of 
the May 1999 letter was correct or as she had changed it.      

In a letter from the RO to the appellant, dated on June 18, 
1999, the RO informed the appellant that they had received 
federal income information and his and his 


spouse's signed certification forms, which showed that he had 
received unearned income during 1996 which was not reported.  
The RO stated that they proposed to stop his benefit payments 
effective February 1, 1996, because his annual family income 
of $10,927.00 exceeded the income limit of $10, 801.00 for a 
veteran with one dependent.  According to the RO, they 
proposed to count those amounts through the present unless 
the appellant provided verification from each source of the 
payments that he and his spouse received each year.  
According to the RO, that adjustment would result in an 
overpayment of benefits which had been paid to the appellant.  
The RO further stated: 

Submission of Evidence.  We will continue 
your payments at the present rate for 60 
days following the date of this notice.  
This is to allow you time to submit new 
evidence showing that we should not take 
the proposed action.  You may submit 
evidence in person, by mail, or through 
your accredited representative.  

If, within 60 days, we receive evidence 
we have not already considered, we may 
delay the change until after we 
thoroughly review it.  We will still 
carefully consider any evidence you 
submit after we adjust your benefits.  
However, the adjusted status will 
continue while we review it.  

Minimizing Potential Overpayment.  You 
may not be due the full amount paid for 
the next 60 days.  If you accept the 
payments and we decide to take the 
proposed action, you will have to repay 
all or part of the benefits you received 
during the 60 days.  We can reduce the 
potential overpayment by adjusting your 
benefits before the 60-day period ends.  
If you would like us to take this action, 
send us a statement asking that we adjust 
your 


payments beginning with your next check.  
If you make this request, and at the end 
of 60 days our review shows that you 
should have received the higher rate, we 
will restore the full rate from the date 
it was reduced.  

Personal Hearing.  You can request a 
personal hearing to present evidence or 
argument on any important point in your 
claim...

If we received your request for a hearing 
within 30 days we will continue payments 
at the present rate until the hearing is 
held and we review the hearing testimony.

However, this will not change the 
proposed adjustment date if we decide to 
take the proposed action.  Please 
understand that by continuing the current 
rate during this period, we may be 
overpaying you.  If you request a hearing 
but wish to reduce the possible 
overpayment, send us a statement asking 
that we reduce or suspend your benefits 
beginning with your next check.  

In a Decision Reply Form, dated in June 1999 and received by 
the RO in July 1999, the appellant checked choice number two 
on the form to indicate that he agreed that his income "did 
go up."  In regard to the appellant's rights and what he 
could ask VA to do, the appellant checked the box that 
stated, "I do [not] want to wait 60 days for you to make a 
decision on my case.  Please correct my benefits to the way 
they should have been, and tell me if I owe any money."  

By a letter from the RO to the appellant, dated on July 27, 
1999, the RO stated that they had taken the action as 
proposed in their letter of June 18, 1999, and terminated the 
appellant's VA pension, effective February 1, 1996, because 
of unreported income that he and his spouse received during 
1996.  According to the 


RO, they took that action immediately as per the appellant's 
request on the Decision Reply Form, dated in June 1999.  The 
RO reported that due to the appellant's unreported income, 
the appellant's pension benefits were reduced, effective from 
February 1, 1996.  The RO noted that because of that change, 
the appellant had been paid too much.  According to the RO, 
they would let the appellant know "shortly" how much he was 
overpaid and how he could repay that debt.     

In a letter from the RO to the appellant, dated on August 12, 
1999, the RO informed the appellant that he owed VA 
$23,318.25.  The RO stated that the appellant should have 
recently received notice of a reduction in his compensation 
and pension benefits and the reason for the reduction.  
According to the RO, as a result, the appellant had been paid 
more than he was entitled to receive.  The RO also indicated: 

Notice of Rights:  If you do not believe 
you owe this debt or you think the amount 
is incorrect, you have the right to 
dispute it.  You also have the right to 
request a waiver of the debt and you have 
the right to an oral hearing on the 
waiver request.  A waiver means all or 
part of the debt may be forgiven.  A 
waiver cannot be granted if there is 
fraud, misrepresentation, or bad faith on 
your part in connection with the change 
in your benefits that caused the 
overpayment...

Repayment Plan: We plan to automatically 
withhold and apply your benefit check to 
the debt until it is cleared.  The 
withholding is scheduled to begin on  
November 1999.  If you wish to dispute 
the debt or request waiver, you must do 
so within the next 30 days to prevent 
withholding of your benefits.  If you 
cannot pay the debt in full or cannot 
afford to have your entire benefit check 
withheld, contact us within the next 30 


days and we will work with you to 
establish a reasonable repayment 
schedule.  If you pay the debt in full in 
the next 30 days, your future benefits 
will not be withheld.    

In addition, on the reverse page of the August 1999 letter, 
the RO stated the following: 

RIGHT TO DISPUTE THE EXISTENCE OR AMOUNT 
OF THE DEBT:  If you tell us in writing 
within 30 days that you believe that you 
do not owe this debt or that the amount 
is incorrect, we will not withhold your 
future benefit payments (if any) as 
scheduled until we confirm that you were 
overpaid and the amount is correct or we 
determine that the delay required to 
resolve the dispute will jeopardize our 
ability to collect the full amount of the 
debt...

RIGHT TO REQUEST WAIVER OF THE DEBT: 
Under certain circumstances, we can grant 
a request to waive part or all of the 
debt.  This means that you will not be 
required to pay the amount waived.  
However, your right to request waiver 
only lasts for 180 days...

EFFECT OF WAIVER REQUEST ON WITHHOLDING 
OF BENEFITS:  If we receive your waiver 
request within 30 days from the date of 
this letter, we will not begin to 
withhold any VA benefits to which you may 
be entitled unless your request is 
denied.  If your waiver request is not 
received within 30 days, we will begin 
withholding your benefits (if any) as 
explained on the front of this letter, 
and the withholding 


will continue during our consideration of 
your waiver request.  If a waiver is 
subsequently granted, any withheld amount 
which is waived will be refunded.  

By a letter from the RO to the appellant, dated on May 5, 
2000, the RO stated that in regard to the appellant's 
compensation and pension indebtedness in the amount of 
$22,907.25, the RO noted that they had written to the 
appellant previously about his VA debt which was created as a 
result of a reduction in his benefits.  According to the RO, 
although the appellant was notified of their intent to 
withhold his benefit payments to recoup that debt, that 
action did not occur because the amount available for 
withholding was considered to be insufficient as a monthly 
payment on the appellant's debt.  Therefore, the RO indicated 
that they now requested that the appellant remit payment in 
full.  The RO noted that if the appellant could not pay his 
debt in full at that time, he should contact the office 
within the next 30 days to establish a satisfactory repayment 
plan.    

In a letter from the RO to the appellant, dated on May 11, 
2000, the RO stated that the federal income information and 
the appellant and his spouse's signed certification forms 
showed that he had received unearned income during 1997 that 
was not reported.  According to the RO, they proposed to stop 
the appellant's benefit payments, effective March 1, 1997, 
because his 1997 income after considering medical expenses 
was $16,882, which was over their income limit of $11,115.  

By a letter from the appellant's attorney-representative to 
the RO, dated and received in June 2000, the attorney-
representative stated that in regard to the RO's letter dated 
on May 11, 2000, the appellant was interested in resolving 
the matter.  According to the appellant's attorney-
representative, he had attempted to contact the RO by 
telephone, but their automated telephone terminated his call.  
Thus, the attorney-representative requested that the RO 
contact him by telephone in order to develop a proposal to 
reimburse VA for any overpayment of compensation.  

In a letter from the RO to the appellant, dated on July 24, 
2000, the RO informed the appellant that they had received 
federal income information and the appellant and his spouse's 
signed certification forms which showed that he had received 
unearned income during 1997 that was not reported.  Thus, the 
RO noted that the appellant's monthly rate was reduced to 
$0.00, effective from March 1, 1997.  According to the RO, 
that adjustment resulted in an overpayment of benefits which 
had been paid to the appellant.  The RO indicated that the 
appellant would be notified of the exact amount of the 
overpayment and given repayment information.  

By a letter from the appellant's attorney-representative to 
the RO, dated on July 26, 2000, the attorney-representative 
stated that the appellant had received a letter from the RO 
indicating that his 1997 income was over the income limit.  
According to the attorney-representative, the appellant had 
received a second letter from the RO indicating that his 
compensation and pension indebtedness was in the amount of 
$22,907.25.  The attorney-representative indicated that the 
appellant and his wife had advised him that they were unaware 
of the fact that their prior income was in excess of VA 
benefit income limit and that any money that was received in 
excess of what they were entitled to was totally inadvertent.  
Moreover, the appellant and his wife informed the attorney-
representative that if they had been aware that they were 
receiving any money that they were not entitled to, they 
certainly would have returned the checks and notified VA 
immediately.  According to the attorney-representative, both 
the appellant and his wife were retired.  The attorney-
representative stated that although the appellant was in 
relatively good health, except for having donated a kidney to 
his son who was in need of a kidney transplant, the 
appellant's wife, however, was in very poor health, and their 
income was barely sufficient to meet their current needs.  
According to the attorney-representative, the appellant and 
his wife had some bonds which provided enough income, in 
addition to their Social Security income, to meet their 
current expenses, but that they did not have the ability to 
repay the indebtedness that they had just recently discovered 
was now owed to VA.  Thus, in light of the above, the 
attorney-representative reported that on behalf of the 
appellant, he was requesting a waiver of the appellant's 
indebtedness to VA.  

In an October 2000 decision by the Committee on Waivers and 
Compromises, the Committee granted the appellant's waiver in 
part.  In this regard, the Committee stated that the 
appellant was in receipt of pension benefits in the amount of 
$540.00 per month.  That was based on countable income of 
$4,566.00, with one dependent.  According to the Committee, 
the RO then received federal income information and the 
spouse's signed certification which showed that the appellant 
and his wife received unearned income during 1996 that had 
not been reported.  An award adjustment was done in August 
1999, creating an overpayment in the amount of $23,318.25.  
The RO later received additional federal income information 
reporting additional money during 1997 as well.  Another 
award adjustment was done in July 2000, increasing the 
overpayment by $2,186.75.  The Committee noted that the 
appellant requested a waiver on his entire debt of 
$25,505.00.  However, the Committee indicated that the 
appellant had two debts, one in the amount of $23,318.25, 
which was created in August 1999, and the other debt in the 
amount of $2,186.75, which created in July 2000.  The 
Committee held that they could only consider the waiver on 
the debt discovered in July 2000 because waiver rights had 
expired on the original debt of $23,318.25.  The Committee 
noted that the appellant had 180 days from the date of 
notification which was sent on August 12, 1999, to request a 
waiver.  According to the Committee, the appellant did not 
request a waiver until July 31, 2000.  The Committee reported 
that the request for waiver was not received in time for them 
to consider the original debt of $23,318.25.  Therefore, 
according to the Committee, the only amount that could be 
considered was the amount of $2,186.75.  The Committee stated 
that it was granting the waiver request in part in the amount 
of $2,186.75.  The Committee reported that the remaining 
balance had to be paid in full.    

By a letter from the appellant's attorney-representative to 
the RO, dated on January 11, 2001, the attorney-
representative stated that in response to the Committee's 
denial of the appellant's request for waiver of the original 
debt of $23,318.25, he was submitting a signed affidavit from 
the appellant.  The attorney-representative indicated that it 
was evident from the appellant's affidavit that VA, by 
originally informing the appellant that VA intended to 
withhold his benefit payments to 


recoup that debt, "lulled" the appellant into not taking 
any action to request a waiver at that time, and that it was 
not until May 5, 2000, that the appellant was first notified 
that he was being requested to remit payment in full.  Thus, 
the attorney-representative maintained that the request for 
waiver was promptly filed within the 180-day time limit 
following that notification.     

In the attached affidavit from the appellant, the appellant 
stated that when he first received notification that he was 
indebted to VA in the amount of $23,318.25, he contacted the 
RO to discuss the matter and he was advised that the 
repayment would be effected by a reduction of future benefits 
and that it would not be necessary for him to repay the debt 
out of other income.  The appellant indicated that based on 
that assurance and information that he had received from the 
RO, he did not feel that it was necessary to take any further 
steps, and that as long as repayment was expected to be made 
out of his future VA benefits, to which he had no objection, 
he did not attempt to request a waiver of the indebtedness at 
that time.  According to the appellant, he then received a 
letter from the RO, dated on May 5, 2000, which indicated 
that his indebtedness was $22,907.25, and that he had been 
previously notified of VA's intent to withhold his benefit 
payments to recoup that debt.  In the May 5, 2000 letter, the 
RO also noted that the withholding action did not occur 
because the amount available for withholding was considered 
to be insufficient as a monthly payment on the debt, and that 
VA was now requested that the appellant remit payment in 
full.  The appellant reported that the aforementioned letter 
was the first notification that he had received indicating 
that he would be expected to pay that debt in any form other 
than through withholding of his benefit payments from VA.  He 
stated that immediately upon receiving the May 5, 2000 
letter, he contacted his private attorney, who shortly 
thereafter formally requested a waiver of the debt.  Thus, 
the appellant maintained that if he had not been informed by 
VA that repayment of his debt would be effected by a 
withholding of his benefit payments, he would have made a 
timely request for a waiver of debt.  According to the 
appellant, it was only because of VA agreeing to a 
withholding of his benefit payments to recoup the debt that 
prevented him from filing a request for waiver of debt within 
180 days of his first being notified of the said debt.  
Therefore, the 


appellant maintained that the request for waiver of debt was 
made by his attorney by letter to VA dated July 26, 2000, 
which was within 180 days of VA's letter dated on May 5, 
2000, wherein he was first notified that he was requested to 
pay the debt other than through the withholding of his 
benefit payments.  

In August 2003, the appellant testified at a videoconference 
hearing before the Board.  At that time, he stated that the 
RO had initially informed him that it intended to withhold 
his benefit payments to recoup the original debt of 
$23,318.25.  According to the appellant, he did not object to 
the overpayment being deducted from future benefits.  The 
appellant also maintained that it was not until he had 
received the May 5, 2000 letter from the RO that he was 
informed that the withholding action had not occurred because 
the amount available for withholding was considered 
insufficient, and that VA for the first time was requesting 
that he send payment in full.  Thus, the appellant testified 
that his request for waiver was mailed on July 26, 2000, well 
within the 180 days of the May 5, 2000 letter.  The appellant 
further noted that since 2000, he had not received any 
nonservice-connected disability pension benefits.  He also 
reported that he had a stroke in 2001, and that he needed to 
use a wheelchair because his left side was paralyzed.     

III.  Analysis

Before proceeding to discuss the merits of this appeal, it 
may be useful to address briefly those laws and regulations 
that govern claims concerning the timeliness of requests for 
waiver of indebtedness.  In this regard, the Board notes that 
38 U.S.C.A. § 5302(a) provides that a debt will be waived if 
recovery of such debt would be against equity and good 
conscience, so long as "...an application for relief is made 
within 180 days from the date of notification of the 
indebtedness...or within such longer period as...is 
reasonable in a case in which the payee demonstrates ...that 
such notification was not actually received by such payee 
within a reasonable period after such date...."  Similarly, 
the Code of Federal Regulations, at 38 C.F.R. § 1.963(b)(2) 
(2004), provides that, generally, where a notice of 
indebtedness is issued on or after April 1, 1983, "...[a] 
request for waiver of [such] an indebtedness 


shall only be considered...if made within 180 days following 
the date [that the] notice of indebtedness [was] issued."  
If, however, an individual requesting waiver 
"demonstrat[es]...that, as a result of an error by either 
[VA] or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in his or her 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing..., the 180 day period may 
be extended."  Id.  In such exceptional cases, "...the 180 
day period [is to] be computed from the date of the 
requester's actual receipt of the notice of indebtedness."  
Id.  

In the instant case, the appellant contends that the RO had 
initially informed him that it intended to withhold his 
benefit payments to recoup the original debt of $23,318.25, 
and that, as such, he did not file a request for a waiver 
because he did not object to the overpayment being deducted 
from future benefit payments.  The appellant further 
maintains that it was not until he had received the May 5, 
2000 letter from the RO that he was informed that the 
withholding action had not occurred because the amount 
available for withholding was considered insufficient, and 
that VA for the first time was requesting that he send 
payment in full.  In this regard, the evidence of record 
supports the appellant's contentions.  

In a letter from the RO to the appellant, dated on July 27, 
1999, the RO stated that they had taken the action as 
proposed in their letter of June 18, 1999, and terminated the 
appellant's VA pension effective February 1, 1996 because of 
unreported income that he and his spouse received during 
1996.  According to the RO, they took that action immediately 
as per the appellant's request on the Decision Reply Form, 
dated in June 1999.  However, the RO did not discuss 
terminating the appellant's VA pension in the June 18, 1999 
letter.  Rather, upon a review of the June 18, 1999 letter, 
although the RO proposed to stop the appellant's benefit 
payments effective February 1, 1996, the Board observes that 
it did not discuss completely terminating the appellant's VA 
pension.  In the June 18, 1999 letter, the RO discussed the 
appellant's overpayment and notified the appellant that his 
payments would be continued at the present rate for 60 days 
following the date of that notice.  The RO also informed the 
appellant that if he accepted the payments 


and they decided to take the proposed action, he would have 
to repay all or part of the benefits he received during the 
60 days.  Moreover, the RO noted that they could reduce the 
potential overpayment by adjusting his benefits before the 
60-day period ended.  Thus, it appears that the RO was 
informing the appellant that the overpayment could be 
recouped by withholding future benefit payments.  However, 
there was no discussion of completely terminating the 
appellant's nonservice-connected pension.  

The Board also notes that upon a review of the appellant's 
Decision Reply Form, received by the RO in July 1999, the 
appellant agreed that his income "did go up," and he 
checked the box that stated that he did not want to wait 60 
days for the RO to make a decision on his case.  In the form, 
the appellant further requested that the RO correct his 
benefits to the way they should have been, and inform him if 
he owed any money.  Rather, in light of the appellant's 
January 2001 affidavit, it is clear that the appellant was 
prepared to repay the debt by having his benefit checks 
withheld until the debt was cleared.  It also appears that 
the appellant believed that once his overpayment was 
recouped, his benefits would continue.  

In support of the appellant's contention that it was only 
because of VA agreeing to a withholding of his benefit 
payments to recoup the debt that prevented him from filing a 
request for waiver of debt within 180 days of his first being 
notified of the said debt, the Board observes that upon a 
review of the August 12, 1999 letter from the RO to the 
appellant, the letter that the RO has identified as the 
original notification of debt letter, the Board notes that 
although the RO informed the appellant that he owed VA 
$34,318.25, the RO also provided a repayment plan and noted 
that they planned to automatically withhold and apply his 
benefit check to the debt until it was cleared.  According to 
the RO, the withholding was scheduled to begin in November 
1999.  The RO also noted that if the appellant paid the debt 
in full in the next 30 days, his future benefits would not be 
withheld.  Thus, it appears that the RO was informing the 
appellant that once his overpayment was recouped, his 
benefits would continue.  This letter then contradicts the 
July 27, 1999 letter where the RO informed the appellant that 
his pension benefits had been terminated.       

The Board recognizes that in the August 12, 1999 letter, the 
appellant was notified of his right to request waiver.  
However, given that the letter also informed the appellant 
that beginning in November 1999, the appellant's benefit 
checks would be withheld so that they could be applied to the 
debt until it was cleared, and that as per the appellant's 
January 2001 affidavit, the appellant did not have any 
objection to having his benefit checks applied to his debt, 
it is understandable that the appellant did not file a waiver 
request at that time.  The appellant was prepared to repay 
the debt by having his benefit checks withheld until the debt 
was cleared.  The Board observes that it was not until the 
May 5, 2000 letter that the RO specifically informed the 
appellant that his overpayment could not be recouped by 
withholding future benefit payments, and that he needed to 
remit the payment in full.  The Board notes that the 
appellant, though his attorney-representative, submitted a 
request for waiver of the overpayment within 180 days of the 
May 2000 letter.  

Thus, in light of the above and in absence of any evidence to 
the contrary, the Board finds the appellant's assertion that 
he did not submit a request for waiver within 180 days of the 
August 12, 1999 letter because he believed that his 
overpayment would be recouped by withholding future benefit 
payments, thereby rendering a request for waiver unnecessary, 
to be a credible one.  Given that the July 27, 1999 letter 
contradicted the August 12, 1999 letter, and that the August 
1999 letter provided a debt repayment plan in which the 
appellant's overpayment could be recouped by withholding 
future benefit payments, and that it was not until the May 5, 
2000 letter that the RO specifically informed the appellant 
that his overpayment could not be recouped by withholding 
future benefit payments, and that he needed to remit the 
payment in full, the Board finds that the appellant's 
confusion over the time limit to request a waiver may be 
deemed a "circumstance beyond the debtor's control," as 
contemplated by 38 C.F.R. § 1.963 (2004).  Accordingly, it is 
the decision of the Board that the appellant's request for 
waiver, though not submitted until July 2000, should be 
deemed to have been filed in a timely manner because it was 
filed within 180 days of the date of his actual notice of his 
indebtedness.  Such actual notice appears to have occurred 
when the appellant was notified in May 2000, 


approximately 82 days prior to his submission of a request 
for waiver, that his overpayment could not be recouped by 
withholding future benefit payments, and that he needed to 
remit the payment in full.  Accordingly, the Board concludes 
that the appellant's application for a waiver of recovery of 
overpayment of VA nonservice-connected disability pension 
benefits in the amount of $23,318.25 is accepted as timely.  
38 U.S.C.A. § 5302(a)(West 2002); 38 C.F.R. § 1.963(b)(2) 
(2004).  In arriving at its decision in this regard, the 
Board has resolved all doubt in favor of the appellant.  
38 U.S.C.A. § 5107.     


ORDER

The appellant's application for a waiver of recovery of an 
overpayment of VA nonservice-connected disability pension 
benefits in the amount of $23,318.25, is accepted as timely, 
and, to this extent, the appeal is granted.  


REMAND

In light of the above decision that the appellant's request 
for a waiver of recovery of the overpayment was timely 
submitted, the question of waiver of recovery of the 
indebtedness should be reviewed by the RO on its merits.  As 
the Committee did not consider the appellant's waiver request 
on the merits, the Board accordingly finds that the 
appellant's procedural rights in this matter may have been 
compromised under Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO should adjudicate the waiver request on the merits, 
with specific and detailed reference to all applicable laws 
and regulations.    

Accordingly, this case is remanded to the RO for the 
following actions:

The RO/Committee should review the 
appellant's claim for entitlement to a 
waiver of recovery of an 


overpayment of VA nonservice-connected 
disability pension benefits in the amount 
of $23,318.25.  If the appellant's claim 
remains denied, the RO shall issue the 
appellant and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


